Citation Nr: 9928585	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-40 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
shell fragment wound of the left lower leg.  

Entitlement to service connection for residuals of a shell 
fragment wound of the right shoulder.  

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right forearm, currently evaluated 
10 percent disabling.  

Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of both hands.  

Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the right thigh.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from August 1966 to April 
1969, and a period of active duty for training from June 28, 
1980, to July 12, 1980.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, in 
May 1988 which denied service connection for residuals of a 
shell fragment wound of the right shoulder and increased 
ratings for the service-connected shell fragment wound of the 
right forearm, both hands, and right thigh; that decision 
also concerned other issues that are not currently in 
appellate status.  Due to the veteran's residence, the case 
was later transferred to the Roanoke, Virginia, RO.  

In a supplemental statement of the case issued in December 
1995, the RO found that new and material evidence had not 
been presented to reopen the veteran's claim for service 
connection for residuals of a shell fragment wound of the 
left leg.  


REMAND

In June 1997, the Board Remanded this case to request up-to-
date treatment records and to obtain a current VA 
examination.  The RO did request that the veteran identify 
the sources of any treatment he had received for residuals of 
shell fragment wounds of the right shoulder, right forearm, 
right leg, both hands, and left leg, but the record does not 
indicate that any additional records regarding any of those 
disabilities have been received.  

In addition, a VA compensation examination was conducted in 
February 1998.  The Board's Remand requested that the 
surgical and orthopedic examiners should provide opinions 
concerning 1) the exact muscle groups affected by the various 
shell fragment wounds, including an indication as to the 
degree of muscle impairment caused by such damage, the degree 
of functional impairment of the area due to the gunshot wound 
injury, the degree of impairment due to scarring caused by 
each shell fragment wound (for instance, whether there is 
tenderness, pain, limitation of function, etc., beyond what 
is caused by the underlying muscle damage), and 2) whether 
the veteran has any signs, symptoms, or findings concerning 
the right shoulder and left lower leg which could reasonably 
be attributed to shell fragment wounds.  In the event that 
the examiners found no residual disability which they 
attributed to shell fragment wounds of the right shoulder 
and/or left leg, they were requested to so state in the 
examination report.  

However, the examiner's report did not specifically comment 
on possible left lower leg or right shoulder disabilities, 
including any scars in those areas, as requested in the 
Board's Remand.  Neither did the examiner discuss any muscle 
groups that might have been affected by any of the veteran's 
various service-connected or claimed shell fragment wounds.  

Further, the examiner's report does not furnish information 
regarding functional impairment sufficient to comply with the 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board does note the examiner's statement that a "full 
evaluation of [the veteran's] skeletal condition is not 
practical" because of his respiratory condition; however, 
the examiner did not even comment on possible functional 
impairment during flare-ups or on repeated use, as required 
by DeLuca.  

Moreover, although the examiner did express some general 
comments regarding the veteran's legs, joints, and muscle 
impairment, responses to the requested opinions were not 
provided.  The Board would point out that the Court has held 
that "where remand orders of the Board or this Court are not 
complied with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, inasmuch as a portion of the Board's June 1997 
Remand was not completed by the RO, the appellant's appeal is 
not yet ready for final appellate consideration.  

Therefore, the Board has no recourse but to REMAND the case 
again for the following additional actions:  

1.  With any needed signed releases from the 
veteran, the RO should request up-to-date records, 
VA or non-VA, of any examination or treatment he 
has received for residuals of shell fragment wounds 
to his right shoulder, right forearm, right thigh, 
both hands, or left leg.  All records so received 
should be associated with the claims file.  

2.  The RO should schedule the veteran for surgical 
and orthopedic examinations.  All indicated tests 
should be accomplished.  The claims folder and a 
copy of this REMAND must be made available to and 
be reviewed by the examiners in conjunction with 
the examination.  The examiners' report should 
fully set forth all current complaints and 
pertinent clinical findings, and should describe in 
detail the presence or absence and the extent of 
any functional loss due to residuals of shell 
fragment wounds to the veteran's right shoulder, 
right forearm, right thigh, both hands, or left 
leg.  Consideration should be given to any loss due 
to reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, as well as 
any functional loss due to absence of necessary 
structures, deformity, adhesion, or defective 
innervation.  In particular, the examiners should 
comment on any functional loss due to weakened 
movement, excess fatigability, incoordination, or 
pain on use, and should state whether any pain 
claimed by the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is evidenced by 
his visible behavior, e.g., facial expression or 
wincing, on pressure or manipulation.  The 
examiners' inquiry in this regard should not be 
limited to muscles or nerves, but should include 
all structures pertinent to movement of the joint.  
It is important for the examiners' reports to 
include a description of the above factors that 
pertain to functional loss due to any of the 
disabilities that develops on use.  In addition, 
the examiners should express an opinion as to 
whether pain or other manifestations occurring 
during flare-ups or with repeated use could 
significantly limit functional ability of the 
affected part.  The examiners should portray the 
degree of any additional range of motion loss due 
to pain on use or during flare-ups.  

The examiners should also be requested to provide 
specific comments regarding the following areas:  

a.  Describe specifically what muscle 
groups were affected by service-connected 
or claimed shell fragment wounds of the 
right shoulder, right forearm, right 
thigh, both hands, or left leg. 

b.  Describe the degree of muscle 
impairment caused by each shell fragment 
wound.

c.  Describe the degree of functional 
impairment of the area due to each 
gunshot wound injury.  

d.  Describe the degree of impairment due 
to scarring caused by each shell fragment 
wound (for instance, whether there is 
tenderness, pain, limitation of function, 
etc., beyond what is caused by the 
underlying muscle damage).  

e.  Comment on whether the veteran has 
any signs, symptoms, or findings 
concerning the right shoulder and left 
lower leg which could reasonably be 
attributed to shell fragment wounds.  In 
the event that the examiners find no 
residual disability which they attributed 
to shell fragment wounds of the right 
shoulder and/or left leg, they should so 
state in the examination report.  

All opinions expressed should be supported by 
reference to pertinent evidence.  

3.  The RO should review the examiners' reports to 
insure full compliance with the Board's Remand 
requests.  Any needed remedial action should be 
completed prior to any adjudicative action.  

4.  Upon completion of the requested development of 
the record, the RO should again consider the 
veteran's claims, with particular consideration of 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 
concerning the increased rating claims.  If action 
taken as to any issue remains adverse to the 
veteran, he and his accredited representative 
should be furnished a supplemental statement of the 
case concerning all evidence added to the record 
since the September 1998 supplemental statement of 
the case, including the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and they should be given an 
opportunity to respond.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


